Citation Nr: 1102406	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  06-00 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) for the period prior to 
April 21, 2009, and a rating in excess of 50 percent for PTSD for 
the period since April 21, 2009.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and Son




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the VA RO in Los 
Angeles, California.

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2007.

The Veteran's case was previously before the Board in April 2008 
at which time the case was remanded for additional development. 

By a July 2009 determination, the Board increased the evaluation 
assigned to the Veteran's PTSD to 50 percent, but no more, 
effective April 21, 2009.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2010, the Court issued an order 
granting a September 2010 joint motion to vacate that portion of 
the Board's decision that denied an evaluation in excess of 30 
percent prior to April 21, 2009, and an evaluation in excess of 
50 percent on and after April 21, 2009, and to remand those 
matters to the Board for reconsideration.  It was specifically 
requested in this JMR that the newly assigned 50 percent rating 
on and after April 21, 2009, not be disturbed.  The appeal was 
returned to the Board for action consistent with the September 
2010 JMR and Court order. 

The Board notes that the Veteran indicated in an October 2010 90-
Day Letter Response Form that he was submitting the enclosed 
argument and/or evidence.  He further indicated that he wished to 
have his case remanded back to the agency of original 
jurisdiction (AOJ) for review of this newly submitted evidence.  
The Veteran attached a February 2, 2006, private medical record 
with this response form.  However, the Board notes that a copy of 
this February 2, 2006, private medical record was previously 
associated with the claims file in February 2006.  Therefore, as 
this evidence is not new, the Board finds no basis to remand the 
Veteran's appeal for initial consideration of this evidence by 
the AOJ.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to April 21, 2009, the Veteran's PTSD 
symptoms caused depressed mood, anxiety, and sleep impairment 
although generally he was functioning fairly well with routine 
behavior, self-care, and normal conversation.

2.  For the period since April 21, 2009, the Veteran's PTSD was 
manifested by occupational and social impairment productive of no 
more than reduced reliability and productivity due to symptoms 
such as disturbances of motivation and mood, and impairment in 
short- and long-term memory.


CONCLUSIONS OF LAW

1.  For the period prior to April 21, 2009, the criteria for an 
initial rating in excess of 30 percent for PTSD have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

2.  For the period since April 21, 2009, the criteria for a 
rating in excess of 50 percent for PTSD have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

VCAA letters dated in  November 2004 and May 2008 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 
at 187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the claims.  
These letters informed him that additional information or 
evidence was needed to support his claims, and asked him to send 
the information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, a March 2006 letter described how appropriate 
disability ratings and effective dates were assigned.  

Furthermore, for initial rating claims or claims for an earlier 
effective date, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement (NOD) with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with an examination for his PTSD most 
recently in April 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's PTSD since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2010).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 11-
95.  The examiner reviewed the claims file and thoroughly 
interviewed and examined the Veteran.  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous medical records.  Thus, the Board concludes that 
the examination in this case is adequate upon which to base a 
decision with regard to this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Board notes that the Veteran's service-connected PTSD is 
evaluated under Diagnostic Code 9411.  The regulations establish 
a general rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2010).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of the 
term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's disability that affect the 
level of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF 
score is, of course, just one part of the medical evidence to be 
considered and is not dispositive.  The same is true of any 
physician's statement as to the severity of a disability.  It 
remains the Board's responsibility to evaluate the probative 
value of any doctor's opinion in light of all the evidence of 
record.  

For the period prior to April 21, 2009, having reviewed the 
complete record, the Board finds that the preponderance of the 
evidence is against granting an evaluation in excess of 30 
percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Regarding application of the 30 percent criteria, the Veteran 
exhibited some social impairment, and some difficulty in 
establishing and maintaining social relationships.  

During a private examination in June 2004, Dr. R.O., Ph.D., 
diagnosed the Veteran with PTSD and indicated that he had a 
difficult time sleeping, a high level of anxiety, extreme 
fearfulness, and suspiciousness.  The Veteran reported disturbing 
dreams of his Vietnam experience with frequent waking.  He said 
he had anxiety attacks "all the time."  

During a December 2004 VA examination the Veteran indicated that 
he was divorced and had two sons.  He said he lived with his 
sister.  His long- and short-term memory was intact but his 
immediate memory was abnormal due to being distracted.  He was 
noted to 'space out' during the interview but he was oriented to 
date, place and person.  The Veteran indicated that he was not 
interested in any social activities and felt detached and 
estranged from society.  The examiner indicated that the Veteran 
was very depressed and his affect was tearful.  The Veteran's 
speech was reported to be normally articulated.  The Veteran 
denied suicidal and homicidal ideations, inappropriate behavior, 
obsessive and ritualistic behavior, and auditory hallucinations.  
The Veteran reported anxiety attacks but not to the point of 
panic attacks.  He reported that he had poor impulse control in 
that he would throw and break things but he did not touch people.  

In a May 2005 letter, Dr. R.O. indicated that the Veteran had 
intrusive thoughts of combat, concentration difficulties, an 
exaggerated startle response, and heightened arousal indicated by 
extreme anxiety, agitation and poor concentration.  He said the 
Veteran was somewhat cut off from others and suspicious of the 
motivations of others resulting in virtual social isolation and 
disengagement from his spouse.

In a February 2006 letter, Dr. R.O. indicated that the Veteran's 
symptomatology and functioning have worsened since his May 2005 
letter.  He noted that the Veteran continued with symptoms of 
PTSD, including intrusive thoughts of combat, concentration 
difficulties, occasional nightmares with sleep difficulties, 
exaggerated startle responses, heightened arousal as indicated by 
extreme anxiety, agitation, and poor concentration, frequently 
interfering with his vocation activities.  He has not held steady 
employment for at least the past 10 years.  Dr. R..O. noted that 
he is emotionally cut off from others, and suspiciousness of the 
motivation of others results in virtual isolation and 
disengagement from spouse.  His depression has worsened to the 
point of episodic suicidal ideation.  Dr. R.O. noted that the 
Veteran's condition has worsened since his last report, and the 
Veteran continues to be totally unemployable and nearly a recluse 
due to his PTSD symptoms. A GAF score of 30 was assigned.  

The Veteran testified that he was divorced and he said when he 
was married he and his spouse fought and that the relationship 
was not functional.  He said he had frequent nightmares and panic 
attacks when he was in an enclosed area or around a group of 
people.  He testified that he had sleep impairment.  He said he 
also had paranoia and would make sure all the doors and windows 
were locked and his son testified that neighbors told him they 
had seen his father outside securing the area.  The Veteran 
testified that he had memory loss.  He said he did not ever 
become physically violent.  He said he had a few friends but did 
not socialize a lot.  Consequently, although Dr. R.O. indicated 
that the Veteran was "virtually isolated" the Veteran's own 
testimony contradicts this finding because the Veteran said he 
had a few friends but did not socialize a lot.

With regard to occupational impairment, Dr. R.O. indicated that 
the Veteran had an extremely poor vocational history since his 
Vietnam days.  He concluded that the Veteran's poor 
concentration, high social anxiety, and lack of ability to focus 
due to intrusive thoughts and poor energy level rendered him 
unemployable.  However, at the December 2004 VA examination the 
Veteran reported that he had worked as a lab technician in an 
optical lab for one year, in a warehouse for nine years until the 
warehouse went out of business and as a truck driver for eight 
years.  He indicated that he stopped working for a while then 
resumed work as a furniture broker for six years and had stopped 
working completely eighteen months prior to the examination.  
Finally, Dr. R.O. indicated in the May 2005 and February 2006 
letters that the Veteran was totally unemployable and a near 
recluse due to his PTSD symptoms.  The Veteran testified that he 
had not had steady employment for ten years because he found it 
difficult to be around people.  He indicated that he had worked 
loading and unloading trailers and as a supply man.  He said he 
was fired from his last job due to a combination of things.  The 
Board also notes that the Veteran indicated at his most recent VA 
examination in April 2009 that he lost a lot of jobs due to his 
inability to get along with people; however, the examiner 
indicated that during a detailed work history the Veteran did not 
report his PTSD symptoms as the reason for his unemployment.  
Instead he indicated that the companies had either changed or 
downsized.  His last job ended when the person he worked for 
retired and the Veteran was vague about why he had not sought 
another job and pointed to his own physical limitations and 
little motivation to work.  The examiner indicated that the 
Veteran's work history primarily involved physical labor and the 
Veteran's age would likely preclude that type of employment.  
Consequently, although Dr. R.O. indicated that the Veteran's PTSD 
precluded his employment, the Board finds that the greater weight 
of the evidence of record simply does not substantiate this 
conclusion.

The Board notes that the Veteran's GAF scores for the time period 
at issue were 30 (assigned by Dr. R.O. in February 2006), 32 
(assigned by Dr. R.O. in June 2004 and May 2005), and 60 
(assigned by the December 2004 VA examiner).  The Board notes 
that a GAF score of 30 contemplates behavior that is considerably 
influenced by delusions or hallucinations or serious impairment 
in communication or judgment, a GAF score of 32 contemplates some 
impairment in reality testing or communication or major 
impairment in several areas, and a GAF score of 60 contemplates 
moderate symptoms of PTSD.  GAF scores are not, in and of 
themselves, the dispositive element in rating a disability and 
the Board places more probative weight on the specific clinical 
findings noted on examinations, which describe the Veteran's 
symptoms in detail.  In this case, the clinical findings during 
the time period at issue simply do not substantiate a GAF score 
of 30 or 32 in that they do not suggest impairment in reality 
testing or communication, major impairment in several areas, 
behavior that is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment.  Furthermore, the Board ultimately places more weight 
on the specific clinical findings noted on examination, which do 
not demonstrate a degree of impairment consistent with more than 
a 30 percent rating.

In short, there is no evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty understanding complex 
commands, impaired judgment, or impaired abstract thinking to 
allow for a rating in excess of 30 percent.  The Board has 
considered the fact that the Veteran was reported to be anxious 
and depressed and that he had panic attacks when he was in 
enclosed spaces or around a lot of people; however, the frequency 
of those attacks and the overall severity of his symptoms did not 
meet the criteria for a rating of 50 percent.  His speech was 
reported to be normal and his short- and long-term memory was 
intact.  Additionally, the Board recognizes that it was noted in 
the February 2006 private medical letter that the Veteran's 
depression has worsened to the point of episodic suicidal 
ideation.  However, the evidence of record also reflects that the 
Veteran denied suicidal ideation at the December 2004 VA 
examination.  Given the isolated and sporadic nature of this 
report of episodic suicidal ideation, and the fact that his 
psychiatric disability is otherwise shown to manifest symptoms 
supporting a 30 percent rating, the Board finds that the 
manifestations of the Veteran's PTSD more closely approximate the 
criteria for the currently assigned 30 percent rating.  38 C.F.R. 
§ 4.7 (2010).

For the period since April 21, 2009, the Veteran's symptoms more 
closely approximate the criteria for his currently assigned 50 
percent rating and no higher.  This is so because cognition 
testing at the April 2009 VA examination revealed some impairment 
in short- term recall and attention.  The examiner also indicated 
that the Veteran's remote memory was mildly impaired and his 
recent memory was moderately impaired.  His immediate memory was 
normal.  The Veteran reported that he was depressed with chronic 
sadness, diminished enjoyment in activities, poor motivation, 
anxiety, and suspiciousness.  The examiner said the Veteran had 
disheveled clothing and that his psychomotor activity was 
unremarkable.  His speech was spontaneous and slurred.  He was 
cooperative with the examiner and his affect was appropriate.  
His mood was anxious and depressed.  He denied homicidal and 
suicidal thoughts.  His impulse control was reported as good. The 
examiner indicated that he was unable to maintain minimum 
personal hygiene.  His affect was noted to be restricted.  The 
Veteran indicated that he had a few friends who he did not really 
hang out with for too long.  He said he spent most of his time 
alone.  He indicated that he lived with his sister and her 
boyfriend and did not get along with her very well.  The Veteran 
said he helped his grandchildren with errands, food and money.  
The Veteran reported superstitious behavior such as throwing salt 
over his shoulder.  The examiner said the Veteran had recurrent 
and intrusive distressing recollections, avoidance of thoughts, 
feelings, and conversations associated with his trauma, markedly 
diminished interest or participation in significant activities, 
and feelings of detachment of others.  The Veteran indicated that 
he had difficulty falling and staying asleep, irritability and 
outbursts of anger, difficulty concentrating, hypervigilance and 
exaggerated startle response.

With regard to the Veteran's occupational impairment, the 
examiner indicated that the Veteran's impairment in short- term 
recall and attention might well undermine his acquisition of and 
maintenance of a job.  However, she also indicated that although 
the Veteran indicated that he lost his jobs due to his inability 
to get along with others, during a more detailed work history he 
indicated that he had lost his jobs due to downsizing or changes 
in the companies.  He said his last job ended because the person 
he worked for retired.  The Veteran was vague about why he had 
not sought another job and pointed to his own physical 
limitations and little motivation to work.  The examiner 
indicated that the Veteran's work history primarily involved 
physical labor and the Veteran's age would likely preclude that 
type of employment.

The Veteran was assigned a GAF score of 52 during the April 2009 
VA examination indicative of moderate symptoms of PTSD.  As 
noted, GAF scores are not, in and of themselves, the dispositive 
element in rating a disability and the Board places more 
probative weight on the specific clinical findings noted on 
examination, which describe his symptoms in detail.  However, in 
this instance, neither the GAF score nor the clinical findings on 
examination demonstrate a degree of impairment consistent with 
more than a 50 percent rating.

In short, the Veteran's symptomatology does not meet the criteria 
for an evaluation higher than 50 percent.  There is no evidence 
of impaired impulse control, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; spatial disorientation; difficulty in adapting 
to stressful circumstances; and inability to establish and 
maintain effective relationships.  Although the Veteran was 
reported to be disheveled and unable to maintain minimum hygiene, 
the remainder of his symptomatology does not meet the criteria 
for a rating in excess of 50 percent.  The Veteran was noted to 
have a relationship with several friends and he indicated that he 
helped his grandchildren with errands, food and money.  In fact, 
much of the Veteran's PTSD symptomatology remained the same at 
the April 2009 VA examination when compared to the prior 
examinations of record.  However, his short- and long- term 
memory appears to have declined warranting the currently assigned 
50 percent rating.  The clinical findings and GAF score reported 
following examination do not demonstrate a degree occupational 
and social impairment that would result in deficiencies in most 
areas, such as work, school, family relations judgment, thinking, 
or mood.  Thus, the Board finds that the manifestations of the 
Veteran's PTSD do not more closely approximate the criteria for a 
70 percent rating, and the Veteran's PTSD is adequately rated 
with his currently assigned 50 percent rating.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected PTSD 
is inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's PTSD with the established 
criteria shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the 
evidence is against a claim for a rating higher than 30 percent 
for this disability prior to April 21, 2009, or for a rating 
higher than 50 percent for this disability for the period of 
April 21, 2009, to the present.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application as 
there is not an approximate balance of evidence.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Assignment of staged ratings has been considered and 
applied appropriately.  Fenderson, supra.


ORDER

For the period prior to April 21, 2009, entitlement to an initial 
rating in excess of 30 percent for PTSD is denied.

For the period since April 21, 2009, entitlement to a rating in 
excess of 50 percent for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


